Citation Nr: 0913497	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Propriety of the reduction in the evaluation of the Veteran's 
service-connected right knee disability from 30 percent to 10 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
December 2000 and from December 2003 to November 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In that decision, the RO reduced 
the evaluation of a right knee disability from 30 percent to 
10 percent.


FINDING OF FACT

The RO's decision to reduce the Veteran's evaluation for a 
right knee disability from 30 percent to 10 percent was 
supported by medical evidence and was made in compliance with 
applicable regulations.  


CONCLUSION OF LAW

The January 2007 rating decision reducing the Veteran's 
disability rating for a right knee disability was in 
accordance with the law; the Veteran is not entitled to 
restoration of a 30 percent disability rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71(a), 
Diagnostic Code 5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim. The United States Court of Appeals 
for Veterans Claims (Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120.   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in January 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In a correspondence dated in August 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
subsequently readjudicated the claim.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records and VA medical center (VAMC) records.  The Veteran 
received VA examinations in February 2005 and September 2006, 
reports of which are of record.  The Veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal, and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  
 
Reduced Rating

Legal Criteria

The Veteran asserts that the reduction of his benefits for 
service-connected medial collateral ligament sprain with 
laxity of the right knee from 30 percent to 10 percent, 
effective April 1, 2007, was improper. 
 
When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  Unless otherwise provided, if 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  Id. 
 
In terms of the procedural requirements for rating 
reductions, the Board observes that the Veteran was notified 
of the RO's intent to reduce the 30 percent evaluation by a 
letter dated November 6, 2006 with an October 30, 2006 rating 
decision attached.  The Veteran was notified of the proposed 
reduction and his right to a personal hearing and 
representation in the letter.  The Veteran was also given at 
least 60 days in which to present additional evidence.  Final 
action to reduce the 30 percent evaluation to 10 percent was 
taken pursuant to 38 C.F.R. § 3.105(e) on January 12, 2007.  
The Veteran was informed of this decision by letter dated 
January 16, 2007.  The reduction was effective April 1, 2007.  
As such, the Board finds that the procedures outlined under 
38 C.F.R. § 3.105(e) were followed; procedurally, the 
reduction was proper.   
 
Next, the Board will address the propriety of the reduction.  
The Board observes if there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to determination of this matter, the benefit 
of the doubt is to be given to the Veteran.  See 38 U.S.C.A. 
§ 5107(a).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).   
 
In this case, the medical evidence shows the Veteran's 30 
percent disability rating for his right knee condition was in 
effect for less than five years.  Therefore, the various 
provisions of 38 C.F.R. § 3.344 pertaining to stabilization 
of disability ratings do not apply.  

When granting service connection and the initial 30 percent 
evaluation in March 2005, the RO relied on a VA examination 
dated in February 2005.  During the examination, the Veteran 
reported sustaining a right knee injury in July 2004 while 
water-skiing.  The Veteran was on active duty in leave status 
from Iraq.  The VA examiner found that the Veteran's right 
knee had flexion from 0 to 130 degrees and 160 degrees 
extension.  He noted pain on palpation of the medial joint 
line.    

When the RO reduced the Veteran's evaluation from 30 percent 
to 10 percent, it relied on a VA examination dated in 
September 2006.  The examiner noted that the Veteran did not 
wear a brace and did not use crutches.  The examination 
revealed 0 to 135 degree flexion and normal extension, with 
no loss of motion, increased pain or weakness upon repeated 
motion.  The examiner noted slight laxity in the medial 
collateral ligament.  

In its October 2006 rating decision, the RO proposed to 
reduce the assigned 30 percent rating because the medical 
evidence showed the Veteran's right knee had slight laxity.  
This warranted a 10 percent disability evaluation under 
Diagnostic Code (DC) 5257.  See 38 C.F.R. § 4.71a.  The RO 
stated that it considered rating the right knee under a DC 
based on limited range of motion, but that would have 
resulted in a noncompensable evaluation.   

The Veteran submitted additional evidence after his rating 
was decreased.  A private radiology report, dated in February 
2007, showed intact medial collateral and fibular collateral 
ligaments, and normal anterior and posterior cruciate 
ligaments.  There was no evidence of a meniscal tear, 
chondromalacia or bone marrow edema.  A corresponding VAMC 
orthopedic note, dated in March 2007, showed that the 
radiology testing revealed a normal right knee.  An August 
2007 VAMC orthopedic note showed normal right knee range of 
motion.  Dr. V.C. opined that the Veteran's current job may 
be making his symptoms worse.  

After a review of the medical evidence of record, the Board 
finds that the basis of the reduction was valid.  None of the 
competent medical evidence demonstrates that the Veteran is 
entitled to an evaluation higher than ten percent under DC 
5257 or any other diagnostic code pertaining to the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262.   

Therefore, the preponderance of the evidence demonstrates the 
Veteran's disability does not meet or approximate the 
criteria for an evaluation over ten percent at the time of 
his reduction or at any time since the reduction became 
effective.  38 C.F.R. §§ 4.7, 4.21.  The doctrine of 
reasonable doubt is not for application, and the claim is 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Restoration of a 30 percent disability evaluation for a right 
knee disability is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


